

115 HR 384 IH: End the Congressional Revolving Door Act
U.S. House of Representatives
2017-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 384IN THE HOUSE OF REPRESENTATIVESJanuary 9, 2017Mr. Posey introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide that a former Member of Congress or former senior Congressional employee who receives
			 compensation as a lobbyist shall not be eligible for retirement benefits
			 or certain other Federal benefits.
	
 1.Short titleThis Act may be cited as the End the Congressional Revolving Door Act. 2.Prohibition relating to certain Federal benefits for a former Member of Congress or former senior Congressional employee who receives compensation as a lobbyist (a)In generalA covered individual who is a registered lobbyist shall not be eligible for any covered benefits for any month—
 (1)which begins after the date of the enactment of this Act; and (2)in or for which such covered individual is—
 (A)employed as a lobbyist; and (B)entitled to compensation as a lobbyist.
 (b)Covered individualFor purposes of this section, the term covered individual means an individual who becomes a former Member of Congress or a former senior Congressional employee after the date of the enactment of this Act.
 (c)Covered benefitsFor purposes of this section, the term covered benefits, as used with respect to a covered individual, means any payment or other benefit which is payable, by virtue of service performed by such covered individual, under any of the following:
 (1)The Civil Service Retirement System, including the Thrift Savings Plan. (2)The Federal Employees’ Retirement System, including the Thrift Savings Plan.
 (3)The Federal Employees’ Health Benefits Program, including enhanced dental benefits and enhanced vision benefits under chapters 89A and 89B, respectively, of title 5, United States Code.
 (4)The Federal Employees’ Group Life Insurance Program. (d)DefinitionsFor purposes of this section—
 (1)the term Member of Congress means a Senator, Member of the House of Representatives, or Delegate to the House of Representatives, and the Resident Commissioner from Puerto Rico;
 (2)the term senior Congressional employee means— (A)each officer or employee of the legislative branch (except any officer or employee of the Government Accountability Office) who, for at least 60 days, occupies a position for which the rate of basic pay is equal to or greater than 120 percent of the minimum rate of basic pay payable for GS–15 of the General Schedule;
 (B)each officer or employee of the Government Accountability Office who, for at least 60 consecutive days, occupies a position for which the rate of basic pay, minus the amount of locality pay that would have been authorized under section 5304 of title 5, United States Code (had the officer or employee been paid under the General Schedule) for the locality within which the position of such officer or employee is located (as determined by the Comptroller General), is equal to or greater than 120 percent of the minimum rate of basic pay payable for GS–15 of the General Schedule; and
 (C)at least one principal assistant designated for purposes of this paragraph by each Member who does not have an employee who occupies a position for which the rate of basic pay is equal to or greater than 120 percent of the minimum rate of basic pay payable for GS–15 of the General Schedule;
 (3)the term registered lobbyist means— (A)a lobbyist registered or required to register, or on whose behalf a registration is filed or required to be filed, under section 4 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1603); and
 (B)an individual registered or required to register as the agent of a foreign principal under the Foreign Agents Registration Act of 1938, as amended (22 U.S.C. 611 et seq.); and
 (4)the term lobbyist has the meaning given such term by section 3 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602).
 (e)Rule of constructionNothing in this section shall be considered to prevent the payment of— (1)any lump-sum credit, as defined by section 8331(8) or 8401(19) of title 5, United States Code, to which an individual is entitled; or
 (2)any amount in the account of an individual in the Thrift Savings Fund which, as of the date on which paragraphs (1) and (2) of subsection (a) are first met with respect to such individual, is nonforfeitable.
 (f)RegulationsAny regulations necessary to carry out this section may be prescribed— (1)except as provided in paragraph (2), by the Director of the Office of Personnel Management; and
 (2)to the extent that this Act relates to the Thrift Savings Plan, by the Executive Director (as defined by section 8401(13) of title 5, United States Code).
				